Citation Nr: 9931810	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  97-04 700	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active duty for training from November 1993 
to May 1994 and active duty from April 1995 to June 1996.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The notice of disagreement was 
received in October 1996.  The statement of the case was sent 
to the veteran in January 1997.  The substantive appeal was 
received in January 1997.  In February 1998, the Board 
remanded this case.  Thereafter, the claims file was 
transferred to the St. Petersburg, Florida RO.  


FINDING OF FACT

A right knee disability, characterized as chondromalacia 
patella of the right knee, was initially incurred during 
service.  


CONCLUSION OF LAW

Entitlement to service connection for a right knee 
disability, characterized as chondromalacia patella of the 
right knee, is warranted as this disability was incurred 
service.  38 U.S.C.A. §§ 101 (24), 1110, 5107(b) (West 1991); 
38 C.F.R. §§  3.303, 3.304 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds the veteran's claim to be well-grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  That 
is, the Board finds find that he has presented a plausible 
claim.  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

The veteran's service medical records reflect that he 
complained of right knee pain in March 1996.  At that time, 
it was noted that the veteran had not sustained any recent 
trauma.  The diagnosis was Osgood-Schlatter's disease and 
"FPS."  In April 1996, the veteran continued to complain of 
right knee pain.  The diagnosis was "RPPS," rule out bone 
etiology.  X-rays were normal.  

In a June 1996 rating decision, entitlement to service 
connection for a right knee disability was denied.  The 
rating decision stated that the veteran had Osgood-
Schlatter's disease which was a congenital or developmental 
defect which existed prior to service and was not aggravated 
therein.  The veteran appealed that determination.  The 
veteran currently asserts that his right knee disability is 
not a congenital or developmental defect which existed prior 
to service.  Rather, he asserts that he has patellofemoral 
pain syndrome which was incurred during service.  
Alternatively he asserts that he has a right knee disability 
which existed prior to service, but was aggravated therein.  
However, since he is not shown to be capable of making 
medical conclusions, his statements regarding causation are 
not probative.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Rather, his statements must be supported by the 
medical record. 

The post-service medical records include a June 1997 VA 
orthopedic evaluation for right knee pain.  At that time, the 
veteran reported that he had had ongoing right knee problems 
for over 1 year and which began on active duty.  A magnetic 
resonance imaging (MRI) was conducted which showed a short 
tear of the posterior horn of the medial meniscus and 
degenerative changes of the menisci.  A July 1997 
arthroscopy/debridement of the right knee revealed medial 
synovial plica and Grade I chondromalacia in the 
patellofemoral joint with Grade II chondromalacia of the 
lateral patella facet of the right knee.  

In April 1999, the veteran was afforded a VA Joints 
examination.  The examiner reviewed the available medical 
records.  The veteran related that since the July 1997 
arthroscopy, he had continued to have right knee pain and 
swelling and indicated that he was taking pain medication.  
After performing a physical examination, the examiner opined 
that the veteran had right knee pain with essentially normal 
physical findings.  X-rays showed no bony abnormality.  The 
examiner noted that the veteran might have some moderate knee 
pain resulting from chondromalacia patella.  However, he 
indicated that currently, he did not have any significant 
limitation of motion or physical evidence of any meniscal 
tear or instability.  The examiner noted that the veteran was 
previously diagnosed as having Osgood-Schlatter's disease 
which would be a preexisting condition.  The examiner noted 
that there was some question as to whether this disease was 
the impetus for the veteran's right knee pain in service.  
However, the examiner indicated that because the veteran was 
approximately 25 years old when his original knee complaints 
were manifest, he strongly doubted if such complaints were 
related to Osgood-Schlatter's disease as that type of disease 
is a disease which occurs in individuals who are 
approximately 10-14 years old.  Rather, the examiner 
indicated that it was more than likely that the veteran 
sustained an injury to the cartilage in 1996 which led to 
chondromalacia of the lateral patellar facet.  Currently, the 
examiner noted that the veteran related that he does have 
occasional swelling and instability although none was noted 
upon examination.  The examiner further indicated that those 
symptoms could be associated with a meniscal tear, but that 
was currently unclear without further MRI or arthroscopy.  

Applicable law provides that entitlement to service 
connection will be granted if the facts, shown by a 
preponderance of the evidence, establish that a particular 
disease or injury resulting in disability was incurred in 
active duty or active duty for training.  38 U.S.C.A. 
§§ 101(24), 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (1999).  

According to the service medical records, the veteran was 
treated for right knee pain in March and April 1996.  At that 
time, it was thought that the veteran had Osgood-Schlatter's 
disease, "FPS, and "RPPS."  The veteran was shortly 
thereafter discharged from service in June 1996 and 
immediately filed a claim for service connection.  The post-
service medical evidence shows that the veteran was diagnosed 
in 1997 as having a short tear of the posterior horn of the 
medial meniscus and degenerative changes of the menisci, 
medial synovial plica, and Grade I chondromalacia in the 
patellofemoral joint with Grade II chondromalacia of the 
lateral patella facet of the right knee.  Currently, VA 
examination shows that the veteran has chondromalacia patella 
of the right knee.  As set forth above, the VA examiner 
opined that the inservice complaints of right knee pain were 
doubtfully Osgood-Schlatter's disease and were more than 
likely due to an inservice injury to the cartilage which led 
to chondromalacia of the lateral patellar facet.  It is 
unclear if the veteran still has a meniscal tear.  

In light of the foregoing medical evidence, the Board finds 
that a right knee disability, characterized as chondromalacia 
patella of the right knee, was incurred during service, and 
both chronicity and continuity of that disability has been 
established by the weight of the medical evidence of record 
since the veteran has continuously sought medical treatment 
since discharge and since the current VA examination 
establishes that current right knee disability is related to 
service.  Under the circumstances, the Board concludes that 
service connection is warranted for a right knee disability, 
characterized as chondromalacia patella of the right knee, as 
this disability was incurred during service.  38 U.S.C.A.. §§ 
101(24), 1110, 5107(b) (West 1991); 38 C.F.R. §§  3.303, 304 
(1999).



ORDER

Entitlement to service connection for a right knee 
disability, characterized as chondromalacia patella of the 
right knee, is granted.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

 

